Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 11/30/2020. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Specification
2.	The disclosure is objected to because of the following informalities: acronym PCF in the title should be spelled out. Appropriate correction is required.
Claim Objections
3.	Claims 7 and 8 are objected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Examiner notes that “second time information” of claim 7 and “third time information” of claim 8, which all depend to claim 1; however, “first time information” is presented in claim 6 which depends from claim 2. It is suggested that the “first, second, third” should be deleted in claims 6 – 8 since the claims show the time information from different entity.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 10 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 10 is rejected under 35 U.S.C. 112(b), as it is unclear. Claim 10 currently stated that “obtain a connection management state of a terminal apparatus from the AMF indicate a first time at which the AMF network element, wherein the connection management state comprises a connected mode or an idle mode”. It is unclear in the phrase “at which the AMF network element”. For examination on the merits the claim would be given their broadest reasonable interpretation consistent with the specification, such as “obtain a connection management state of a terminal apparatus from the AMF indicate a first time at the AMF network element, wherein the connection management state comprises a connected mode or an idle mode”, as required by MPEP 2111. Correction is required.
Claims 11 – 20 are also rejected because they directly / indirectly depend to claim 10.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereinafter “Jain”) (Pub # US 2021/0029618 A1) in view of Kim et al. (hereinafter “Kim”) (Pub # US 2018/0227699 A1).
Regarding claim 1, Jain discloses a wireless network communication method, comprising: 
obtaining, by a policy control function (PCF) network element (see 226 in Fig. 2), a connection management state of a terminal apparatus (see UE 201 in Fig. 2), wherein the connection management state comprises a connected mode or an idle mode (see [0086] for the UE registers with the AMF, see [0088] where discussing that when the UE have an established NAS signaling connection with the AMF, the AMF cause the UE to transition from CM-IDLE mode to CM-CONNECTED mode, and see [0092] for the PCF communicate with the AMF which may include a PCF in a visited network and the AMF in case of roaming scenarios, thus obviously the PCF obtains information (i.e., connection state of the UE) from the AMF); and 
Jain teaches that the PCF provides policy rules and send the policy rule information to the control plane function (see [0092]). 
Jain does not disclose that sending, by the PCF network element, policy rule information to the terminal apparatus when the connection management state indicates that the terminal apparatus is in the connected mode.
In an analogous art, Kim discloses sending, by the PCF network element, policy rule information to the terminal apparatus when the connection management state indicates that the terminal apparatus is in the connected mode (see Kim, [0097] where Kim describes that obtaining, by the terminal, the corresponding indicator information, wherein the corresponding information may be obtained from a policy control function (PCF) (or policy and charging rules function (PCRF)) which is a mobile communication node in charge of policy when the terminal accesses the network).

Regarding claim 2, Jain in view of Kim disclose wherein obtaining the connection management state comprises obtaining, by the PCF network element, the connection management state from an access and mobility management function (AMF) network element (see 221 in Fig. 2) (see Jain, [0086], [0088], [0092]).
Regarding claim 10, Jain discloses a communications system (see Fig. 2), comprising: 
an access and mobility management function (AMF) network element (see 221 in Fig. 2); and 
a policy control function (PCF) network element (see 226 in Fig. 2) configured to: 
obtain a connection management state of a terminal apparatus (see UE 201 in Fig. 2) from the AMF indicate a first time at which the AMF network element, wherein the connection management state comprises a connected mode or an idle mode (see [0086] for the UE registers with the AMF, see [0088] where discussing that when the UE have an established NAS signaling connection with the AMF, the AMF cause the UE to transition from CM-IDLE mode to CM-CONNECTED mode, and see [0092] for the PCF 
Jain teaches that the PCF provides policy rules and send the policy rule information to the control plane function (see [0092]). 
Jain does not disclose that send policy rule information to the terminal apparatus when the connection management state indicates that the terminal apparatus is in the connected mode.
In an analogous art, Kim discloses send policy rule information to the terminal apparatus when the connection management state indicates that the terminal apparatus is in the connected mode (see Kim, [0097] where Kim describes that obtaining, by the terminal, the corresponding indicator information wherein the corresponding information may be obtained from a policy control function (PCF) (or policy and charging rules function (PCRF)) which is a mobile communication node in charge of policy when the terminal accesses the network).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Jain, and have the PCF sends policy rule information to the terminal apparatus when the connection management state indicates that the terminal apparatus is in the connected mode such that the terminal knows the update according to a policy when the terminal accesses the network, as discussed by Kim (see Kim, [0133]). The motivation would provide effectively managing a registration state for a terminal in 5G network.
Allowable Subject Matter
8.	Claims 3 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (notes for claims 7 and 8 should overcome objection above).
Claims 11 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 112 rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are 3GPP TS 23.502; 3GPP TS 23. 503; S2-185004; S2-183183; C1-182184 which teach the claim limitations; however not show specifically the PCF receiving/obtaining information that switching from the idle mode to the connected mode; or time information indicates a time in which the terminal apparatus enters the connected mode; or the time at which the AF network element sends the downlink data packet and/or accepts the uplink data packet arrives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645